Case 18-80002-dd      Doc 24      Filed 11/19/18 Entered 11/19/18 08:47:48        Desc Main
                                  Document      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION
/S/ Shawn M. French
_____________________________________Shawn
M. French, District Court ID: 9941
1476 Ben Sawyer Blvd, STE 3
MT. Pleasant, SC 29464
843-606-6440

In Re:                                            :   CHAPTER 7
                                                  :
Benjamin Basford Bryson,                          :   BANKRUPTCY CASE
                                                  :   NO. 17-04677-dd
                                 Debtors.         :
                                                  :
Dennis Fassuliotis,                               :   Adv. Proceeding No. 18-80002-DD
personally, and Dennis
Fassuliotis dba Dennis
Fassuliotis Company,
                                 Plaintiff,       : Stipulation of Dismissal
v.                                                :
Benjamin Basford Bryson,                          :
                                 Defendants.      :



       Dennis Fassuliotis, personally and Dennis Fassuliotis d/b/a Dennis Fassuliotis Company,
the Plaintiff in the above captioned adversary proceeding, hereby dismisses this adversary
proceeding pursuant to Rule 41 (a)(1)(ii) of the Federal Rules of Civil Procedure made
applicable to this proceeding by Rule 7041 of the Rules of Bankruptcy Procedure. The
Defendant to this action consents to the dismissal of this action.

I SO MOVE:                                    I CONSENT:

FRENCH LAW FIRM                               CAMPBELL LAW FIRM, P.A.

/s/Shawn M. French, Sr.                        /s/ Michael Conrady
SHAWN M. FRENCH                               MICHAEL H. CONRADY
Attorney for the Plaintiff                    Attorney for the Defendant
1476 Ben Sawyer Blvd., Suite 3                Post Office Box 684
Mt. Pleasant, SC 29464                        Mt. Pleasant, SC 29465
(843) 606-6440                                (843) 884-6874 / 884-0997 (fax)
shawn@thefrenchlawfirm.com                    mconrady@campbell-law-firm.com
District Court I.D. No. 9941                  District Court ID No. 5560
